Stephens, J.
I concur in all except the conclusions reached in paragraph 3. I concur in the ruling there announced in so far as it holds that the certiorari bond' was properly admitted in evidence. The suit being based upon this bond, the bond was necessarily relevant to the issue and was properly admitted in evidence. I am not prepared to hold that the certiorari bond is a binding obligation upon the surety therein irrespective of- the fact that the surety had already entered into the same obligation in another bond given in another branch of the same case. Besides, I do not think it necessary to decide this question in passing upon the 5th ground of the motion for a new trial.